Citation Nr: 0804348	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-34 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder claimed as chronic nervous condition and PTSD.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to September 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in April 2004, a statement of the 
case was issued in September 2004, and a substantive appeal 
was received in September 2004.  In his substantive appeal, 
the appellant requested a Board hearing; however, he failed 
to report for a hearing scheduled in May 2005.  


FINDINGS OF FACT

1.  Generalized anxiety disorder was not manifested during 
active service, nor is generalized anxiety disorder causally 
or etiologically related to service.

2.  PTSD is not currently shown. 


CONCLUSION OF LAW

Generalized anxiety disorder, claimed as chronic nervous 
condition and PTSD, was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in July and December 2003.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records, post-service private medical records, and post-
service VA medical records.  The evidence of record also 
contains a report of VA examination performed in November 
2003.  The examination report obtained is thorough, based on 
review of the claims file, interview with the veteran, and 
clinical examination.  The examination is shown to have been 
fully adequate, and the examination report contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, congenital or developmental defects, including 
personality disorders, are not diseases or injuries within 
the meaning of the applicable legislation and are not, 
therefore, eligible for service connection.  See 38 C.F.R. § 
3.303(c), 4.9, 4.127 (2006); see Winn v. Brown, 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997), specifically holding that "38 C.F.R. § 3.303(c), as 
it pertains to personality disorder, is a valid exercise of 
the authority granted to the Secretary of Veterans Affairs."  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

A Service Report of Medical Examination for entrance purposes 
dated in April 1968 reflects that the veteran's psychiatric 
condition was clinically evaluated as normal.  A Report of 
Medical History reflects that the veteran checked the 'no' 
boxes for 'depression or excessive worry' and 'nervous 
trouble of any sort.'  However, service medical records dated 
in September 1968 reflect that the veteran was diagnosed with 
passive dependent personality disorder manifested by 
helplessness, excessive dependency, transient depressions, 
tearfulness under stress and temper tantrums.  The examiner 
opined that this condition existed prior to service and 
rendered him unsuitable for further service.  The examiner 
also opined that the veteran suffered from no disability 
which was the result of an incident of service or which was 
aggravated thereby.  

Private medical records reflect that the veteran was examined 
in September 2003 by H. Ezell Branham Jr., M.D.  The veteran 
stated that he reported for boot camp in April 1968 and it 
became very evident that when any degree of stress or 
pressure was put on him he became very tense and anxious and 
was unable to perform.  He reported that he began to shake, 
quiver and became very lightheaded in those situations.  He 
claimed that he developed an infection and was hospitalized 
for about 90 days.  At that point he stated that the Marine 
Corps decided he was not suitable for service and was given a 
medical discharge.  He reported that, at time of examination, 
when given a lot of pressure at his work or at home he began 
to have tremor, became lightheaded and had trouble thinking 
and concentrating.  Dr. Branham diagnosed anxiety disorder, 
not otherwise specified.  Dr. Branham noted that the veteran 
had stress related anxiety symptoms which were present only 
during acute episodes of stress and which were relieved once 
the stressors were taken away.  Dr. Branham noted that these 
symptoms had very little impact on his employment, home 
situation or social functioning.  

The veteran underwent a VA examination in November 2003.  He 
reported that he was given a medical discharge for bad 
nerves.  He stated that he could not cope with military life, 
especially basic training, which was too difficult and too 
rigorous.  He claimed that they constantly applied pressure 
to see how much he could take before he snapped.  He reported 
that he did not take much.  He stated that he has always been 
a little nervous under stress or pressure even before the 
service.  He reported that in the service, he ended up in the 
hospital for infected boils under his armpit.  He stated that 
he was discharged after that because of the psychiatric 
problems.  He stated that he has never been in treatment for 
his nerves, and that they did not bother him as long as he is 
not stressed.  He reported no treatment for anxiety and no 
history of depression or psychosis.  

Upon mental status examination, the examiner noted that the 
veteran seemed to be passive and dependent.  The examiner 
noted mild depression and mild anxiety.  The examiner noted a 
history of passive dependent personality disorder.  In a 
March 2004 addenda to that examination, the examiner opined 
that the current anxiety disorder is not as likely to be 
related to the veteran's 6 months of military service.  The 
examiner stated that the passive-aggressive personality 
disorder is separate from the anxiety disorder.  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has a current psychiatric disability that was 
incurred in service.  In essence, the Board finds that the 
greater weight of credible and competent evidence of record 
establishes that the veteran's current psychiatric disorder 
is unrelated to his military service.  

The Board notes that there are indications in the file that 
the veteran has a personality disorder.  As discussed above, 
service medical records reflect that the veteran was 
diagnosed with passive dependent personality disorder.  The 
VA examiner also made reference to the veteran's history of 
passive dependent personality disorder.

The Board notes that developmental defects, such as 
personality disorders that are characterized by developmental 
defects or pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, are 
not diseases or injuries within the meaning of applicable 
legislation.  Thus, generally speaking, a personality 
disorder cannot be service connected as a matter of express 
VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.

The veteran contends that he has a generalized anxiety 
disorder.  In this regard, the Board again finds the most 
probative evidence of record to be the report of the VA 
examiner, who reviewed the claims folder, and determined that 
the veteran was suffering from mild generalized anxiety 
disorder.  The Board notes that this diagnosis is consistent 
with a diagnosis noted in Dr. Branham's report of the earlier 
psychological evaluation in September 2003.  The Board 
believes it significant that the VA examiner opined that the 
anxiety disorder was not as likely to be related to the 
veteran's military service.  The Board finds that this 
opinion is entitled to considerable weight and is competent 
evidence regarding causation of the disability at issue.  The 
Board has considered the veteran's own lay statements to the 
effect that his generalized anxiety disorder is causally 
related to his active service; however, it is noted that 
there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

With respect to the veteran's contention that he has PTSD, 
the Board notes that there is no evidence of a diagnosis of 
PTSD.  In this regard, the Board notes the opinion of the VA 
examiner who made no diagnosis of PTSD.  The Board notes that 
this conclusion appears consistent with the results of Dr. 
Branham's examination in 2003.  As documented in the report 
of that evaluation, the veteran underwent a mental status 
examination, but no diagnosis of PTSD was offered.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against finding that the veteran has PTSD 
related to service.  The Board also notes here that the 
record does not include any competent of a psychosis within 
one year of discharge. 

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a generalized anxiety disorder claimed as chronic nervous 
condition and PTSD.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.




ORDER

Service connection for a generalized anxiety disorder claimed 
as chronic nervous condition and PTSD is not warranted.  The 
appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


